Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 1 of 20




        EXHIBIT 4
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 2 of 20


                                                                                Execution Version


                                    EMPLOYMENT AGREEMENT

 This EMPLOYMENT AGREEMENT ("Agreement"), effective as of the Effective Date (as defined
 below), is by and between Wells Fargo Insurance Services USA, Inc., a North Carolina
 corporation (the "Company"), and Michael Rockman ("Producer"). The Company and Producer
 are referred to hereinafter each individually as a "Party" and collectively as the "Parties".

                                             RECITALS

 WHEREAS, pursuant to that certain Stock Purchase Agreement (the "Purchase Agreement") by
 and between USI Insurance Services LLC, a Delaware limited liability company ("USI LLC") and
 Wells Fargo & Company, a Delaware corporation ("Seller"), USI LLC will purchase from Seller all
 of the issued and outstanding shares of capital stock of ACO Brokerage Holdings Corporation, a
 Delaware corporation ("ACO"); and

 WHEREAS, ACO owns, directly or indirectly, all of the issued and outstanding equity interests of
 the Company; and

 WHEREAS, contingent upon the closing of the transactions contemplated by the Purchase
 Agreement (the "Closing"), and provided this Agreement is accepted in full by Producer, the
 Company desires to employ Producer on the terms and conditions herein and Producer is
 willing to accept employment on such terms and conditions; and

 WHEREAS, Producer's covenants herein are a material inducement for the Company to enter
 into this Agreement; and

 WHEREAS, Producer acknowledges and agrees that by virtue of employment with the
 Company, Producer will receive a direct financial benefit and other good and valuable
 consideration; and

 WHEREAS, Producer hereby acknowledges and agrees that the Retention Payment (as defined
 below) is a separate and additional payment to which Producer is not otherwise entitled and
 constitutes material and sufficient consideration to induce Producer to enter into this
 Agreement; and

 WHEREAS, by virtue of past employment with the Company or any Predecessor and future
 employment with the Company, Producer:

         (a) had, has, and will continue to have, as applicable, access to, and has gained and will
             continue •to gain knowledge of, Confidential Information of the Company, any
             Predecessor and/or any USI Company, the unauthorized use and/or disclosure of
             which could cause material and irreparable harm to the Company or any USI
             Company; and




FRE 408 Mediation Production                                                                    MR 5
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 3 of 20




         (b) had, has, and will have, as applicable, significant responsibility for maintaining and
             enhancing the Goodwill of the Company with respect to the Company's Client
             Accounts and relationships with prospective clients and will have training and access
             to certain of the Company's customers and suppliers and, as such, has developed,
             will continue to develop, or will develop close and direct relationships with such
             customers and suppliers; and

          (c) has developed, will continue to develop and/or will develop, as applicable, close and
              direct relationships with the officers, directors, partners, employees, agents,
              suppliers, licensees, and/or other business relations of the Company or any USI
              Company; and

         (d) has benefitted, will continue to benefit and/or will benefit, as applicable, from the
             Company's investment of time, money and trust in Producer and will gain a high
             level of inside knowledge, influence, credibility, notoriety, fame, reputation or public
             persona as a representative or spokesperson of the Company, and, as a result, had,
             has, and will continue to have, the ability to harm or threaten the Company's
             legitimate business interests; and

          (e) has made use of, and will continue to make use of, Producer's significant skills,
              training and experience; and

          (f)   for these and other reasons, will render services to the Company that Producer
                acknowledges are special, unique or extraordinary; and

  WHEREAS, Producer acknowledges and agrees that the Company (on behalf of itself and the
  USI Companies) has a reasonable, necessary and legitimate business interest in protecting its
  own and the USI Companies' assets, Confidential Information, Client Accounts, relationships
  with Active Prospective Clients, Goodwill, employee relationships, and ongoing business, and
  that the terms and conditions set forth below are reasonable and necessary in order to protect
  these legitimate business interests; and

  NOW THEREFORE, in consideration of the recitals, representations, warranties, covenants, and
  agreements contained herein, and for other good and valuable consideration, including
  Producer's employment with the Company, the receipt and adequacy of which are conclusively
  acknowledged, the Parties, intending to become legally bound, agree as follows:

                                             AGREEMENT

  1. DEFINITIONS. Capitalized terms not defined elsewhere herein shall have the following
     meanings ascribed to them, which the Company may modify from time to time:




  Michael Rockman                                2 of 19
  Producer— SALES EXEC 3
      2016v1

FRE 408 Mediation
FRE     Mediation Production
                  Production
                                                                                                  MR 6
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 4 of 20




          (a) "Active Prospective Client" means any Person or group of Persons who the
              Company specifically solicited or had documented plans to solicit within the six (6)
              months preceding the termination of Producer's employment hereunder.

          (b) "Cause" shall mean (i) commission by Producer of a willful and material act of
              dishonesty in the course of Producer's duties hereunder; (ii) conviction of Producer
              by a court of competent jurisdiction of a crime constituting a felony or conviction in
              respect of any act involving fraud, dishonesty or moral turpitude; (iii) Producer's
              performance under the influence of illegal drugs or the abuse of legal drugs, or
              continued habitual intoxication, during working hours, after the Company shall have
              provided notice to Producer and given Producer 30 days within which to commence
              rehabilitation with respect thereto, and Producer shall have failed to commence
              such rehabilitation or continued to perform under the influence after such
              rehabilitation; (iv) frequent or extended, and unjustifiable (not as a result of
              incapacity or disability) absenteeism which shall not have been cured within 30 days
              after the Company shall have advised Producer of its intention to terminate
              Producer's employment for Cause, in the event such condition shall not have been
              cured; (v) Producer's personal, willful and continuing misconduct or gross negligence
              that is injurious to the Company's reputation or business; (vi) refusal to perform
              duties and responsibilities described in this Agreement (or as they may be assigned
              from time to time), or to carry out reasonable and lawful directives of the Regional
              CEO or such ,Regional CEO's designee, including with respect to execution of any
              material policy; in each case which, if capable of being cured, shall not have been
              cured within 60 days after the Company shall have advised Producer of its intention
              to terminate Producer's employment for Cause; or (vii) material non-compliance
              with the terms of this Agreement.

           (c)   "Client Account" means the account of any client (including, without limitation, any
                 retail insurance agent or broker, individual insured, association and any member
                 thereof, and any insurance carrier or other entity to the, extent third party
                 administration claims processing or underwriting is performed by the Company for
                 such carrier or other entity) which is or was serviced by the Company in connection
                 with the Company's business, regardless of whether such services are provided by,
                 or through the licenses of the Company or any shareholder, employee or agent of
                 the Company.

           (d) "Coded to Producer" means ail policies and other business coded to Producer, as
               determined in good faith by the Company based on standards generally used in the
               insurance industry. In the event of a dispute it shall be the Company's sole and
               absolute discretion to determine the coding attributable to Producer.

           (e) "Competitive Business" means any Person engaged in the production, distribution,
               marketing or sale of a Competitive Product. Where a Competitive Business is part of


   Michael Rockman                                 3 of19
   Producer —SALES EXEC 3
   (NY) 2016v1

FRE 408
FRE 408 Mediation
        Mediation Production
                  Production                                                                     MR 7'
                                                                                                 MR 7
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 5 of 20




                a larger business involving both -competitive and non-competitive products, the
                terms of this Agreement shall only apply to that part of the business which involves
                the production, distribution, marketing or sale of a Competitive Product.

          (f)   "Competitive Product" means any product or service, in existence, that competes,
                or is reasonably anticipated to compete, in the same markets with a product or
                service of the Company, in existence, which Producer or the Company has sold,
                marketed, distributed or developed in the last two (2) years of Producer's
                employment with the Company, or about which Producer has acquired Confidential
                Information.

          (g)   "Confidential Information" means at any date, any information of the Company, any
                Predecessor and/or a USI Company to which Producer has access, that is not already
                generally available to the public (unless such information has entered the public
                domain and become available to the public through fault of the Party to be charged
                hereunder), including but not limited to:            (0 the identity, authority and
                responsibilities of key contacts and decision-makers employed by the Client
                Accounts or Active Prospective Clients of the Company or any Predecessor; (ii) the
                types, terms and conditions of coverage and particularized insurance needs,
                requirements, risk specifications, preferences, expiration dates, claims and loss
                histories, and commission rates, fees and premiums of the Client Accounts or Active
                Prospective Clients of the Company or any Predecessor; (iii) the terms and
                conditions of benefits and compensation plans of the Client Accounts or Active
                Prospective Clients of the Company or any Predecessor; (iv) the information
                furnished to the Company or any Predecessor in confidence by any Client Account or
                Active Prospective Client; (v) the business plans, marketing strategies, and pricing
                structure, criteria and formulae for insurance and benefits products and claims
                management, and unpublished financial data and statements of the Company, its
                corporate affiliates or any Predecessor; (vi) the lists of the Client Accounts or Active
                Prospective Clients of the Company or any Predecessor, and any analyses and
                compilations thereof; (vii) the information that is password-protected; (viii) all
                internal memoranda and other office records, including electronic and data
                processing files and records; (ix) any and all other proprietary information of the
                Company, any Predecessor or a USI Company, including any information contained
                within a proprietary database; and (x) any and all other information that constitutes
                a trade secret under applicable law.

         (h) "Effective Date" means the Closing date.

                "Goodwill" means the competitive advantage, including the expectation of new
                and/or continued patronage from Client Accounts and Active Prospective Clients
                based on the Company's or any Predecessor's investment in repeated contacts,



  Michael Rockman                                  4 of 19
  Producer SALES EXEC 3
  {NV) 2016v1


FRE 408
FRE 408 Mediation
        Mediation Production
                  Production                                                                         MR 8
                                                                                                     MR 8
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 6 of 20




                business transactions, Confidential Information, or other efforts to develop lasting
                relationships.

          (j) "Net Commissions and Fees" means all commissions and fees received and actually
                collected by the Company, specifically on a policy Coded to Producer, less payments
                to external service providers such as, but not limited to vendors and value-added
                service providers, and/or to other US1 Companies, and any sponsorships and/or
                charitable contributions made to a client by the Company, unless otherwise
                provided for by local USI practice. "Net Commissions and Fees" shall not include any
                overrides or profit-sharing; interest on premiums on deposit; or contingent, bonus,
                excess, supplemental, non-standard, annually computed, non-specific volume based,
                or any other similar commissions or fees.

          (k) "New" means any policy lines of coverage for a new client or any new policy lines of
              coverage for an•existing client written by the Company or the other USI Companies,
              as the case may be. New will not encompass any client for which similar coverage
              was "In-Force" in the previous twelve (12) months and such business will be
              considered Renewal business. For policies with a coverage period of more than
              twelve (12) months, New shall be determined by the Company in accordance with
              the Company's policies in effect at such time.

           (1) "Person" means an individual, a partnership, a corporation, an association, a joint
               stock company, a trust, a joint venture, an unincorporated organization, a limited
               liability company, or a governmental entity (or any department, agency, or political
               subdivision thereof).

         (m) "Predecessor" means any Person, in its capacity as predecessor-in-interest to the
             assets of the Company.

         (n) "Producer's Book of Business" means the annual Net Commissions and Fees
             received by the Company on Client Accounts Coded to Producer.

          (o) "Renewal" means the second and any subsequent year of any New coverage. For
              policies with a coverage period of more.than twelve (12) months, Renewal shall be
              determined by the Company in accordance with the Company's policies in effect at
              such time.

          (p) "USI Business" means the businesses provided by the USI Companies, including,
              without limitation, insurance agency and brokerage, and related insurance services.

          (q) "USI Companies" or "USI Company" means USI Advantage Corp., a Delaware
              corporation ("USI"), its subsidiaries (including US] LLC and the Company), and any
              entity under the control (as defined in Rule 12b-2 of the regulations promulgated
              under the Securities Exchange Act of 1934, as amended, without regard to whether

  Michael Rockman                                 5 of 19
  Producer —SALES EXEC 3
  (NY) 2016v1


FRE 408 Mediation
        Mediation Production
                  Production                                                                     MR 9
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 7 of 20




                any party is a "registrant" under such Act) of USI, and any of their successors or
                assigns.

  2. POSITION, RESPONSIBILITIES AND TERM

    2.1. Position and Responsibilities. On the terms and conditions in this Agreement, and
         conditioned upon the Closing, the Company'shall employ Producer as a producer for the
         Company. Producer shall perform all services and. duties customarily attendant to such
         position, including the goals outlined in any_ applicable_ Producer expectation form ,as
         amended from time to time, and such other services and duties commensurate with
         such position as prescribed from time to time by Producer's Regional Chief Executive
         Officer or his/her designee _(hereinafter, the "Regional CEO")/provided,--however,
         Producer will not be subject to the same New business gogi and expectations of a
         producer for the Compariy./ Nothing in this Agreerifelinirall—conWirpon Producer any
         riglitib—c-ontinued en-ipilSyment hereunder or interfere with the Company's right to
         change the terms and conditions of Producer's employment hereunder.

    2.2. Insurance Licenses. •Producer shall obtain and retain the proper licenses for all lines of
         insurance solicited and serviced by Producer. Notwithstanding anything to the contrary
         in this Agreement, Producer acknowledges Producer is not entitled to any commissions
         for sales or servicing of policies within a line of insurance if Producer is not properly
         licensed for such line of insurance.

    2.3. No Conflicts of interest. During Producer's employment hereunder, Producer agrees
         not to accept other employment or perform any activities or services that would be
         inconsistent with this Agreement or would interfere with or present a conflict of interest
         concerning Producer's employment with the Company. Producer agrees to comply with
         all business practices and ethical *conduct requirements set forth in writing by USI
         and/or the Company in employee manuals and other publications.

    2.4. Duty ofLoyalty. Producer acknowledges a duty of loyalty to the Company and agrees to
         use his/her best efforts to faithfully, diligently and completely perform all duties and
         responsibilities hereunder in furtherance of the business of any USI Company.

    2.5. Term. This Agreement, including Producer's employment hereunder, shall commence
         on the Effective Date and continue until terminated pursuant to Section 8 (the "Term").

  3. COMPENSATION AND BENEFITS

    3.1. Draw. The Company agrees to pay Producer commissions, calculated pursuant to
         Section 3.2, and a recoverable draw against such future commissions in an amount
         determined by the Company based on Producer's Book of Business ("Draw"); provided,
         however, that the Company may adjust Producer's Draw upward or downward in its
         discretion to fairly reflect the commissions Producer will likely earn based on Producer's

  Michael Rockman                                6 of 19
  Producer —SALES EXEC 3
  (NY} 2016v1

FRE 408
FRE 408 Mediation
        Mediation Production
                  Production                                                                   MR 10
                                                                                               MR 10
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 8 of 20




            Book of Business. The Draw shall be offset by commissions earned by Producer
            pursuant to this Agreement. The Draw will be payable in equal installments by the
            Company (or another USI Company designated by the Company) according to its normal
            payroll practices.

    3.2. Calculation of Commissions. The Company agrees to pay Producer commissions
         calculated in accordance with the following policies:

          (a) Twenty percent (20%) of annual Net Commissions and Fees received by the
              Company on Client Accounts for New          ' •   subject to Section 3.2(e) below,
              assigned and Coded • to Produc    s he sole originating/selling and sole servicing
              producer in accordance with the Company's producer compensation policies. For
              the avoidance of doubt, Producer shall not be paid commissions for New policies on
              accounts below the account minimums set forth in Section 3.2(e) below.

          (b) Twenty percent (20%) of annual Net Commissions and Fees received by the
              Company on Clierlt Accounts for, Rengwal policies (and zero percent (0%) on
              Renewals of personal lines policies), subject to Section 3.2(e) below, assigned and
              Coded to Producer as the sole originating/selling and sole servicing producer in
              accordance with the Company's producer compensation policies. For the avoidance
              of doubt, Producer shall not be paid commissions for (i) Renewal policies on
              personal lines policies or (ii) accounts that fall below the account minimums set
              forth in Section 3.2(e) below.

          (c) An amount determined on a case by case basis by the Company for Client Accounts
              where a substantial portion of fee based revenue is attributable in whole or part to
              Producer's efforts as an originating/selling or servicing producer.

          (d) An amount determined by the Company's policies then in effect on Client Accounts,
              including cross-sold business and transferred business, for which Producer is not
              both the sole originating/selling producer and the sole servicing producer.

          (e) No commission will be paid on Client Accounts Coded to Producer that generate
              annual Net Commissions and Fees of less than Ten Thousand Dollars ($10,000) on
              commercial property and casualty, 'or Ten Thousand Dollars ($10,000) on employee
              benefits. There shall be no account minimum on surety products.

           (f)   Producer's commissions shall be reduced by payments to co-brokers, sub-brokers,
                 and sub-producers (including commissions and fees), referral fees, and return
                 commissions, so that the Company's total payments to all Persons from the Net
                 Commissions and Fees do not exceed any applicable maximum commission
                 percentages under Company policy as amended from time to time.




  Michael Rockman                               7 of 19
  Producer — SALES EXEC 3
  (NY) 2016v1

        Mediation Production
FRE 408 Mediation Production                                                                  MR 11
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 9 of 20




          (g)   Producer's commissions shall be reduced by, and Producer shall have an ongoing
                duty to return to the Company, any commissions previously paid to Producer on
                premiums or fees subsequently refunded or not collected by the Company.
                Producer shall be subject to any Company policies regarding charges to and/or
                deductions from commissions in effect at the time such commissions are
                determined. Producer shall also be subject to any Company policies, as amended
                from time to time, regarding bad debts and write-offs from clients that require
                reimbursement from Producer.

          (h) Producer's commissions shall not be considered earned until all charges and/or
              deductions have been made pursuant to this Agreement and the Company's
              compensation policies. In addition, such commissions only become earned by
              Producer if: (i) the business transaction is completed during Producer's employment
              hereunder; and (ii) Producer is still employed hereunder on the date the Company
              receives such commissions.

    3.3. Payment of Commissions. The Company shall calculate, no less often than quarterly,
         commissions earned by Producer and received by the Company. Earned commissions
         shall be offset against: (a) Producer's Draw for the prior periods; and (b) if applicable,
         expenses reimbursed in excess of Producer's expense allowance. Earned commissions
         in e)cg.ss of such offsgt_sjLan_y     all be due. And payable as soon as_they can_be
         reasonably_ calculated but no later than sixty (60) days after eachtmarter. If Producer's
         Draw and any other applicable offsets for such period exceed Producer's earned
         commissions, such shortfall may be offset against installments of Producer's Retention
         Payment under Section 4 and/or installments of Producer's Draw for subsequent
         quarters and Producer's Draw for the subsequent quarter may be reduced
         commensurate with current earned commission levels to minimize the risk of a shortfall
         in the new period.

    3.4. Commissions Upon Termination. Producer acknowledges that Producer shall not be
         eligible to earn or receive any commissions received by the Company after Producer is
         no longer employed hereunder because Producer will no longer be performing the
         essential duties of Producer's position which form the basis for such compensation.
         Accordingly, if Producer's employment hereunder is terminated for any reason,
         including death, the Company shall calculate commissions earned by Producer and
         received by the Company prior to Producer's termination. Earned commissions shall be
         offset against: (a) Producer's Draw for the prior periods; and (b) if applicable, expenses
         reimbursed in excess of Producer's expense allowance. Earned commissions in excess
         of such offsets, if any, shall be due and payable as soon as they can be reasonably
         calculated but no later than sixty (60) days after the effective date of Producer's
         termination. No further commissions shall be due or payable after such payment. if
         Producer's Draw and any other applicable offsets for such period exceed Producer's



  Michael Rockman                               8 of 19
  Producer —SALES EXEC 3
  (NY) 2016v1

FRE 408
FRE 408 Mediation
        Mediation Production
                  Production                                                                   MR 12
                                                                                               MR 12
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 10 of 20




            earned commissions, such shortfall shall be due and payable to the Company within
            sixty (60) days after the effective date of Producer's termination.

    3.5. Right to Modify. The Company may modify the policies and terms in Section 3 by giving
         at least thirty (30) days written notice to Producer, provided, however, that the
         Company may not modify the commission percentages set forth in Section 3.2(a) and
         3.2(b) prior to the end of the Measurement Period without Producer's consent. For the
         avoidance of doubt, the Company may modify any commission percentages following
         the end of the Measurement Period. Producer's continued employment hereunder
         following any change shall be considered sufficient consideration for, and acceptance of,
         such change.

    3.6. Tax Withholding. The Company shall deduct from all payments and benefits under this
         Agreement any taxes required to be withheld and/or paid pursuant to federal, state and
         local taxing authorities.

    3.7. Benefits. Producer shall be entitled to benefits, other than paid time off, on the same
         terms generally provided to similar employees of the Company. Notwithstanding the
         foregoing, nothing contained in this Agreement shall require the Company to establish,
         maintain or continue any of the benefit plans already in existence or hereafter adopted
         for producers of the Company, or restrict the right of the Company to amend, modify or
         terminate such benefit plans.

    3.8. Paid Time Off. Producer shall not accrue or be entitled to any paid time off ("PTO")
         under this Agreement or the Company's PTO policy.

  4. RETENTION BONUS PAYMENT. Producer shall be eligible for a spetial retention bonus
     payment (the "Retention Payment").

    4.1. Amount. The amount of the Retention Payment shall be equal to ninety percent (90%)
         of the average annual Net Commissions and Fees received by the Company (subject to
         the exceptions set forth at the end of this Section 4.1) in each case, for Client Accounts
         assigned and Coded to Producer as the sole originating/selling and sole servicing
         employee during each of (a) the period beginning on the first anniversary of the
         Effective Date and ending one (1) day prior to the second anniversary of the Effective
         Date, (b) the period beginning on the second anniversary of the Effective Date and
         ending one (1) day prior to the third anniversary of the Effective Date and (c) the period
         beginning on the third anniversary of the Effective Date and ending one (1) day prior to
         the fourth anniversary of the Effective Date (collectively, the "Measurement Period").
         By way of example, if the Effective Date is December 1, 2017, and Net Commissions and
         Fees in Producer's book of business (subject to the exceptions set forth at the end of
         this Section 4.1) are $900,000 for the year beginning December 1, 2018 and ending
         November 30, 2019 $1,000,000 for the year beginning December 1, 2019 and ending


   Michael Rockman                              9 of19
   Producer —SALES EXEC 3
   (NY) 2016v1

FRE 408 Mediation Production                                                                  MR 13
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 11 of 20




            November 30, 2020, and $1,100,000 for the year beginning DeceMber 1, 2020 and
            ending November 30, 2021, the amount of the Retention Payment would be $900,000
            (the average of $900,000, $1,000,000 and $1,100,000 equals $1,000,000, multiplied by
            ninety percent (90%) equals thereto). When calculating the Net Commissions and Fees
            received by the Company, the following Net Commissions and Fees shall be excluded
            and not counted toward the Retention Payment (i) Client Accounts transferred to
            Producer by the Company or a USI Company, (ii) life insurance, other heaped
            commission life and health insurance products, and any heaped commission property
            and casualty insurance products, (iii) Net Commissions and Fees for Client Accounts that
            do not meet the account minimums required to receive commissions as set forth in this
            Agreement, any amendment thereto or any modification pursuant to Section 3.5, and
            (iv) large, non-recurring, and unusual commissions and fees, each as reasonably
            determined by the Company.

     4.2. Timing and Eligibility. The Company shall pay Producer fifty percent (50%) of the
          Retention Payment within forty-five (45) days following the end of the Measurement
          Period, and the remaining fifty percent (50%) of the Retention Payment shall be paid to
          Producer on the payroll date immediately following the first anniversary of the payment
          of the first installment. Continuing on with the example in Section 4.1 above, the first
          installment of $450,000 would be paid within forty-five (45) days after November 30,
          2021, and the remaining installment of $450,000 would be paid on the payroll date
          immediately following the one (1) year anniversary of the date of payment of the first
          installment. If Producer's employment with the Company terminates or Producer is not
          actively employed on the dates the installment payments under this Section 4.2 are due,
          Producer shall not earn or be paid such installment. Notwithstanding the foregoing, if
          Producer is employed by the Company as of the last day of the Measurement Period
          and the Company thereafter terminates Producer's employment without Cause, or
          Producer's employment terminates by reason of death or disability, or if Producer
          becomes employed by a successor or assign of the Company, then Producer or
          Producer's estate shall nevertheless be eligible to receive any installment payment
          Producer would otherwise be eligible to receive, in accordance with the timetable set
          forth in this Section 4.2. For the avoidance of doubt, if (i) the Company terminates
          Producer's employment with 'Cause before or after the Measurement Period, (ii)
          Producer resigns or terminates employment for reasons other than death or disability
          after the Measurement Period, or (iii) Producer is not actively employed with the
          Company for any reason before the end of the Measurement Period, then in each case,
          Producer shall not earn or be paid any installment of the. Retention Payment that
          Producer has not already been paid. Each installment of the Retention Payment is
          subject to offset as set forth in Section 3.3.

   5. EXPENSES. During the Term, the Company shall reimburse Producer, in accordance with
      and subject to Company and USI policy, as amended from time.to time, for expenses



   Michael Rockman                               10 of 19
   Producer —SALES EXEC 3
   (NY) 2016v1

        Mediation Production
FRE 408 Mediation Production
                                                                                               MR 14
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 12 of 20




       reasonably and properly incurred by Producer in connection with the performance of
       Producer's duties hereunder and the conduct of the business of the Company.

  6. COMPANY PROPERTY. Producer acknowledges and agrees all Confidential Information of
     the Company, including information transferred from any Predecessor under the Purchase
     Agreement, and/or of the USI Companies, which Producer has access to, receives or
     generates in the course of providing any USI Business, shall be the sole property of the
     Company and/or USI Companies, as the case may be, and shall remain with the Company
     and/or USI Companies upon termination of Producer's employment. Producer further
     acknowledges and agrees that Producer has no ownership rights to any Client Accounts and
     that the Client Accounts are owned by the Company and/or USI Companies.

  7. COVENANTS

    7.1. Confidential information. The Company agrees to provide Producer with Confidential
         Information to assist Producer in the course and scope of Producer's duties. Producer
         acknowledges that the Company's agreement to provide this Confidential Information
         to Producer is in consideration for, and ancillary to, Producer's agreement to the other
         terms in this Agreement.

    7.2. Confidentiality During and Following Term. During the Term and for five (5) years after
         Producer is no longer employed hereunder, for any reason, Producer will not use or
         disclose any Confidential Information of the Company, any Predecessor or any USI
         Company except: (a) in the normal course of business on behalf of any USI Company;
         (b) with the prior written consent of such USI Company; or (c) to the extent necessary to
         comply with the law or the valid order of a court of competent jurisdiction, in which
         event Producer shall notify such USI Company as promptly as practicable (and, if
         possible, prior to making such disclosure).

     7.3. Defend Trade Secrets Act Required Notice. Notwithstanding anything in this Agreement
          to the contrary, pursuant to the Defend Trade Secrets Act of 2016, Producer
          acknowledges and understands that:

           (a) An individual shall not be held criminally or civilly liable under any Federal or State
               trade secret law for the disclosure of a trade secret that: (i) is made (A) in
               confidence to a Federal, State, or local government official, either directly or
               indirectly, or to an attorney, and (B) solely for the purpose of reporting or
               investigating a suspected violation of law; or (ii) is made in a complaint or other
               document filed in a lawsuit or other proceeding, if such filing is made under seal.

           (b) An individual who files a lawsuit for retaliation by an employer for reporting a
               suspected violation of law may disclose the trade secret to the attorney of the
               individual and use the trade secret information in the court proceeding, if the


   Michael Rockman                                11of 19
   Producer — SALES EXEC 3
   (NY) 2016v1

        Mediation Production
FRE 408 Mediation                                                                                 MR 15
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 13 of 20




                 individual: (1) files any document containing the trade secret under seal; and (ii)
                 does not disclose the trade secret, except pursuant to court order.

     7.4. Assignment and Ownership of Intellectual Property. Producer acknowledges and
           agrees that any Intellectual Property (as defined herein) shall be "works made for hire"
           under the United States Copyright Act and that the Company shall be deemed the
           inventor, author and exclusive owner thereof together with all related intellectual
           property rights and exploitation rights for the longest period permitted by law. To the
           extent, if any, that any Intellectual Property is not deemed a "work made for hire" or
           that Producer is otherwise deemed to retain any rights, title or interest in or to any
           Intellectual Property, Producer hereby irrevocably transfers and assigns to the Company
           all rights, title and interest Producer may have or acquire to such Intellectual Property,
           without additional compensation, and hereby irrevocably waives any so-called moral
           rights of authors or other special rights which Producer may have or acquire therein.
           "Intellectual Property" :means any advertisements, images, slogans, logos, designs,
           sketches, mock-ups, samples, concepts, ideas, inventions, original works of authorship,
           computer software programming of any nature, discoveries, techniques, copyrights,
          'patents, trademarks or the like, conceived or made by Producer in whole or in part
           during the Term: (a) using Producer's relationship with the Company; (b) using
           Confidential Information or the Company's time, resources, facilities, supplies,
           equipment or trade secrets; (c) relating to the Company's present or future business; or
           (d) resulting from Producer's work for the Company.

     7.5. Non-Solicitation of Clients and Active Prospective Clients. In consideration of
          Producer's employment hereunder; and for other good and valuable consideration,
          Producer agrees that:

           (a) During the Term *and for two (2) years after Producer is no longer employed
               hereunder, for any reason, Producer shall not, without the Company's prior written
               consent, directly or indirectly, on behalf of any Competitive Business in any capacity:
               (i) solicit or attempt to solicit services in competition with the Company to any Client
               Account; (ii) divert or attempt to divert services away from the Company with
               respect to any Client Account; (iii) consult for any Client Account with respect to
               services in competition with the Company; (iv) sign a broker of record letter with any
               Client Account to provide services in competition with the Company; or (v) induce
               the termination, cancellation or non-renewal of any Client Account; in each case
               with respect to any Client Account that Producer managed or regularly serviced
               and/or about which Producer obtained Confidential Information on behalf of the
               Company within the last two (2) years of Producer's employment hereunder.

           (b) During the Term and for six (6) months after Producer is no longer employed
               hereunder, for any reason, Producer shall not, without the Company's prior written
               consent, directly or indirectly, on behalf of any Competitive Business in any capacity:


   Michael Wickman                                12 of 19
   Producer —SALES EXEC 3
   (NY) 2016v1

FRE 408
FRE 408 Mediation
        Mediation Production
                  Production
                                                                                                  MR 16
                                                                                                  MR 16
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 14 of 20




                 (i) solicit or attempt "to solicit services in competition with the Company to any
                 Active Prospective Client; (ii) divert or attempt to divert services away from the
                 Company with respect to any Active Prospective Client; (iii) consult for any Active
                 Prospective Client with respect to services in competition with the Company; or (iv)
                 sign a broker of record letter with any Active Prospective Client to provide services
                 in competition with the Company; in each case with respect to any Active
                 Prospective Client that Producer solicited and/or about which Producer obtained
                 Confidential Information on behalf of the Company within the last six (6) months of
                 Producer's employment hereunder.

     7.6. NonAcceptance / Non-Service of Clients and Active Prospective Clients. In
          consideration of Producer's employment hereunder, and for other good and valuable
          consideration, Producer agrees that:

          (a) During the Term • and for two (2) years after Producer is no longer employed
              hereunder, for any reason, Producer shall not, directly or indirectly, on behalf of any
              Competitive Business in any capacity: (i) sell, provide, or accept any request to
              provide services in competition with the Company to any Client Account; or (ii) sign
              or accept a broker of record letter to provide services in competition with the
              Company to any Client Account; in each case with respect to any Client Account that
              Producer managed or regularly serviced and/or about which Producer obtained
              Confidential.Information on behalf of the Company within the last two (2) years of
              Producer's employment hereunder.

          (b) During the Term and for six (6) months after Producer. is no longer employed
              hereunder, for any reason, Producer shall not, directly or indirectly, on behalf of any
              Competitive Business in any capacity: (i) sell, provide, or accept any request to
              provide services in competition with the Company to any Active Prospective Client;
              or (ii) sign or accept a broker of record letter to provide services in competition with
              the Company to any Active Prospective Client; in each case with respect to any
              Active Prospective Client that Producer solicited and/or about which Producer
              obtained Confidential Information on behalf of the Company within the last six (6)
              months of Producer's employment hereunder.

     7.7. Non-Interference With Employees. In consideration of Producer's employment with the
          Company, and for other good and valuable consideration, Producer agrees, during the
          Term and for two (2) years after Producer is no longer employed hereunder, for any
          reason, Producer shall not, directly or indirectly, on behalf of any Competitive Business
          in any capacity: (a) solicit the employment, consulting or other services of, or hire, any
          other employee of the Company; or (b) otherwise induce any such employee to leave
          the Company's employment or breach an employment agreement therewith; in each
          case with respect to any employee of the Company with whom Producer worked or
          obtained knowledge about as a result of Producer's employment with the Company.


   Michael Rockman                                 13 of 19
   Producer —SALES EXEC 3
   (NY) 2016v1

FRE 408 Mediation
FRE     Mediation Production
                  Production
                                                                                                 MR 17
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 15 of 20




     7.8. Tolling. Producer agrees the duration of the covenants in this Agreement shall be
          extended by any period of time in which Producer is in breach of any such obligations
          and the extended duration shalt be measured from the date of the court order granting
          injunctive relief.

     7.9. Purpose of Restrictions. The purpose of the covenants in this Agreement is to protect
          the Company's assets and to prevent any Competitive Business from gaining an unfair
          advantage from Producer's knowledge of the Company's Confidential Information or
          misuse of the Company's Goodwill. Producer agrees that the time, geographic and
          scope limitations herein are reasonable and necessary to protect the Company's
          Confidential information and Goodwill.

    7.10. Modification. If a court finds any covenants in this Agreement exceed the permissible
          time, geographic or scope limitations, such covenants shall be reformed to the
          maximum permissible time, geographic or scope limitations. If a court refuses to
          enforce any of these covenants, in whole or in part, the unenforceable terms shall be
          eliminated ("blue penciled") or otherwise modified to the minimum extent necessary to
          permit the remaining terms to be enforced. The Company may unilaterally limit the
          scope of these covenants.

    7.11. independent Enforcement. Each of the covenants in this Agreement shall be construed
          as an agreement independent of (i) any other agreements or (ii) any other provision in
          this Agreement, and the existence of any claim or cause of action by Producer against
          the Company or any USI Company, whether predicated on this Agreement or otherwise,
          regardless of who was at fault and regardless of any claims that either Producer or the
          Company may have against the other, shall not constitute a defense to the enforcement
          by the Company of any of the covenants in Section 7 of this Agreement. The Company
          shall not be barred from enforcing any of the covenants in Section 7 of this Agreement
          by reason of any breach of (i) any other part of this Agreement or (ii) any other
          agreement with Producer.

   8. TERMINATION

     8.1. Termination by the Company. The Company may terminate Producer's employment
          hereunder by giving written notice to Producer. The termination of employment shall
          be effective on the date specified in such notice.

     8.2. Termination by Producer. Producer may terminate Producer's employment hereunder
          by giving at least sixty (60) days written notice to the Company. The .termination of
          employment shall be effective on the date specified in such notice; provided, however,
          at any time following receipt of such notice, the Company may: (a) accept Producer's
          termination of employment hereunder effective on such earlier date specified by the



    Michael Rockman                            14 of 19
    Producer —SALES EXEC 3
    (NY) 2016v1
FRE 408
FRE 408 Mediation
        Mediation Production
                  Production
                                                                                            MR 18
                                                                                            MR 18
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 16 of 20




             Company; and/or (b) require Producer to cease performing any services hereunder until
             the termination of employment.

     8.3. Payments Upon Termination. • If Producer's employment hereunder is terminated
          pursuant to Section 8, the Company shall: (a) reimburse Producer for any expenses
          properly incurred through the date of termination pursuant to Section 5; and (b) pay
          Producer any earned and payable commissions through the date of termination (in
          excess of Producer's Draw and any other applicable offsets) pursuant to Section 3.4.

     8.4. Miscellaneous Termination Provisions. Upon termination of Producer's employment
          hereunder, Producer hereby irrevocably promises to:

            (a) Immediately return to the Company any and all property of any of the USI
                Companies in Producer's possession or control, including electronic devices and
                equipment, corporate credit cards and building keys, including any and all such
                property acquired as a result of employment with any Predecessor.

            (b) Immediately destroy or return to the Company, as• directed by the Company, any
                and all documents, data or other materials (and all copies thereof) in Producer's
                possession or control, whether in written, digital or other form, which contain or
                refer to any Confidential Information, including any and all such materials acquired
                as a result of employment with any Predecessor.

            (c) Not access any of the USI Companies' internal or restricted premises, records, files,
                databases, networks, websites, emails, voicemails, or other communications.

            (d) For two (2) years after Producer is no longer employed hereunder, for any reason,
                provide each new employer with a copy of Section 7 of this Agreement prior to
                taking any position with such new employer.

            (e) Subject to obligations under applicable laws and regulations, not publicly make any
                statements or comments that disparage the reputation of any of the USI Companies
                or their senior officers or directors.

   9. REMEDIES. Producer acknowledges: (a) the services to be rendered by Producer are of a
      special, unique, and extraordinary character; (b) it would be extremely difficult or
      impracticable to replace such services; (c) the material provisions of this Agreement are of
      crucial importance to the Company; and (d) any damage caused by Producer's breach of
      Section 7 of this Agreement would result in irreparable harm to the business of the
      Company for which money damages alone would not be adequate compensation.
      Accordingly, Producer agrees, if Producer violates Section 7 of this Agreement, the
      Company shall, in addition to any other rights or remedies of the Company available at law,
      be entitled to equitable relief in any court of competent jurisdiction, including, without



    Michael Rockman                               15 of 19
    Producer — SALES EXEC 3
    (NY) 2016v1

FRE 408
FRE 408 Mediation
        Mediation Production
                  Production
                                                                                                MR 19
                                                                                                MR 19
          Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 17 of 20




        limitation, temporary injunction and permanent injunction. Producer agrees to waive any
        requirement for the Company to post a bond.

  10. PRODUCER'S REPRESENTATIONS AND WARRANTIES

    10.1. Disclosure of Agreements; No Conflict. Producer represents and warrants that
          Producer has supplied to the Company all Agreements between Producer and any
          Person, other than the Cqmpany, that employed or otherwise retained Producer within
          the past five (5) years. Producer further represents and warrants that Producer's
          execution of this Agreement and performance of the duties contemplated hereunder do
          not conflict with, and are not impaired by, any law, rule, regulation, or court order by
          which Producer is bound.

    10.2. No Confidential information. Producer represents and warrants that Producer has not
          taken any confidential information from any Person that employed or otherwise
          retained Producer, that Producer has no such confidential information in Producer's
          possession or control, and that Producer will not use any such confidential information
          in the performance of Producer's duties hereunder.

    10.3. No Copyright Materials. Producer represents and warrants that Producer has not taken
          any copyrighted materials from any Person that employed or otherwise retained
          Producer, that Producer has no such copyrighted materials in Producer's possession or
          control, and that Producer will not use any such copyrighted materials in the
          performance of Producer's duties hereunder.

    10.4. No Restrictive Purchase Agreements. Except with regard to any employment
          agreements with the Company, Producer represents and warrants that Producer is not
          and has not been subject to any agreement (e.g. asset purchase agreement, stock
          purchase agreement), within the past ten (10) years, whether heretofore expired or not,
          which prevents or restricts Producer from competing with any Person and/or soliciting
          any clients, customers, business or employees (including, without limitation, for the
          purposes of hiring such employees).

    10.5. Clients of Former Employers or Entities. Producer represents and warrants to the
          Company that, during any period of time in which such Producer was subject to any
          restrictions prohibiting Producer from competing with, or soliciting the clients,
          customers or business of such other organization, individual or business entity, that
          Producer has not made any contact with any clients of any Person that employed or
          otherwise retained Producer, within the past five (5) years, concerning Producer's
          business relationship with the Company or concerning a prospective business
          relationship with such client in violation of such restrictive covenant. Producer further
          represents and warrants that Producer will not, without prior express direction of the



    Michael Rockman                             16 of 19
    Producer —SALES EXEC 3
    (NY) 2016v1
FRE 408
FRE 408 Mediation
        Mediation Production
                  Production
                                                                                             MR 20
                                                                                             MR 20
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 18 of 20




            Regional CEO, solicit any clients of any Person that employed or otherwise retained
            Producer, within the past five (5) years in violation ofsuch restrictive covenant.

   10.6. Employees of Former Employers or Entities. Producer represents and warrants that
         Producer has not made and will not make, without prior express direction of the
         Regional CEO, any contact with any employees of any Person that employed or
         otherwise retained Producer, within the past five (5) years, concerning a prospective
         employment relationship with the Company.

   10.7. No Ownership Rights to Client Accounts. Producer represents and warrants to the
         Company that Producer has no direct or indirect ownership rights to any Client Accounts
         of the Company and expressly acknowledges that the Client Accounts are owned by the
         Company and/or a USI Company.

 11. ENTIRE AGREEMENT. No agreements or representations, oral or otherwise, express or
     implied, have been made with respect to Producer's employment hereunder except as set
     forth in this Agreement. This Agreement supersedes and preempts any prior oral or written
     understandings, agreements or representations by or between Producer and the Company
     or any Predecessor, including without limitation, any previous employment or other similar
     agreement between the Producer and the Company or any Predecessor, which may have
     related to the subject matter hereof in any way.

 12. AMENDMENT. Except as set forth in Sections 3.5, 7.10, 14, and other provisions herein as
     to which the Company expressly reserved the right to modify, no amendment or
     modification of this Agreement shall be valid or binding unless made in writing and signed
     by the Party.against whom enforcement thereof is sought.

 13. GOVERNING LAW. This Agreement shall be governed by and construed in accordance with
     the laws of the State of New York, without regard to principles of conflicts of law.

 14. SEVERABILITY. The provisions of this Agreement are intended to be interpreted in a
     manner which makes them valid, legal, and enforceable. In the event any provision of this
     Agreement is found to be partially or wholly invalid, illegal or unenforceable, such provision
     shall be modified or restricted to the minimum extent and in the manner necessary to
     render it valid, legal, and enforceable. If such provision cannot under any circumstances be
     so modified or restricted, it shall be excised from this Agreement without affecting the
     validity, legality or enforceability of any of the remaining provisions.

 15. WAIVERS. No waiver of any default or breach of this Agreement shall be deemed a
     continuing waiver or a waiver of any other breach or default. Failure to enforce any
     provision of this Agreement shall not be deemed a waiver of that provision or any other
     provision of this Agreement.




   Michael Rockman                             17 of 19
   Producer —SALES EXEC 3
   (NY) 2016v1
FRE 408
FRE 408 Mediation
        Mediation Production
                  Production
                                                                                              MR 21
                                                                                              MR 21
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 19 of 20




16. ASSIGNMENT. Producer may not assign any rights (other than the right to receive income
    hereunder) under this Agreement without the prior written consent of the Company.
    Producer's obligations under this Agreement inure to the Company, its successors and
    assigns. The Company may, at any time and without Producer's further approval or
    consent, assign or transfer this Agreement, by merger, asset sale or otherwise, to any
    subsidiary, affiliate, purchaser, acquirer or other assignee or successor. Any such successor
    or assign is expressly authorized to enforce the terms of this Agreement.

                                     [Signature Page Follows]




  Michael Rockman                             18 of 19
  Producer —SALES EXEC 3
  (NY) 2016v1
FRE 408
FRE 408 Mediation
        Mediation Production
                  Production                                                                 MR 22
                                                                                             MR 22
         Case 1:19-cv-05997-VEC Document 49-4 Filed 10/23/20 Page 20 of 20




      IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly executed as
      of the Effective Date.

    WELLS FAO I                 URAN   ICES USA, INC.     PRO   CER


                                                          B:          O P   I

              Ernest J. Newborn, II                              ch I Rock( an
                cretary




       Mlchael Rockrnan                             19 of 19
       Producer —SALES EXEC 3
       (NY) 2016v1



FRE 408 Mediation Production                                                               MR 23
